Citation Nr: 1454019	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  11-21 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This claim was reopened and remanded by the Board for additional development in February 2014.  At that time, the Board also remanded claims of service connection for hearing loss and tinnitus.  By an August 2014 rating decision, the Appeals Management Center awarded service connection for those two disabilities.  Thus, those issues are no longer before the Board.


FINDING OF FACT

The Veteran does not have a low back disability that is related to service or to an incident of service origin.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).  In this case, compliant VCAA notice was provided in standard April 2010 and October 2010 letters.

The record also reflects that VA made reasonable efforts to obtain relevant records. In this regard, the RO obtained the Veteran's service treatment records (STRs) and private treatment records.  The Veteran was also afforded a November 2011 VA examination addressing low back pain.  Further, the November 2011 VA examiner provided a July 2014 addendum opinion.  The examination and opinion as a whole are adequate for adjudicative purposes.  The examiner reviewed the Veteran's claims file and complaints, recorded pertinent clinical findings, and rendered definitive, objective opinions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination and opinion that are adequate for rating purposes).

The Board notes that actions requested regarding the back condition in the prior remand have been undertaken.  Specifically, the RO sent the Veteran an April 2014 letter requesting information about treatment from a private orthopedic surgeon, but no response was received, which frustrated the duty to assist.  Further, the July 2014 VA addendum opinion was obtained, which addressed the Veteran's back condition.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions with regard to the low back issue, and no further actions are necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The duties to notify and to assist have been fulfilled, and there is no additional evidence that needs to be obtained prior to rendering a decision.

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In addition, a disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  This includes aggravation by a service-connected disability.  "Disability" should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has low back pain that is a direct result of in-service injury, to include a fall from a truck and the adverse effects from whole body vibrations due to driving military trucks and equipment.

The Veteran's STRs show a history of back sprain following loading of a truck and treatment for low back pain.  Thus, the Board finds that the claimed in-service injury occurred.

At the November 2010 VA examination, the VA examiner reported that the Veteran complained of some intermittent low back and neck problems, but the Veteran did not state any other sequelae.  The examiner performed a physical examination including range of motion testing and considered the Veteran's claims file including the STRs.  The examiner did not indicate a link between the Veteran's low back pain and service.  Instead, the examiner opined that the Veteran's 32-year history of post-service work in pipeline construction far, far outweighs his being a light vehicle driver for his 4 years of active service.

In the VA examiner's July 2014 addendum opinion, the examiner reiterated his negative opinion that the Veteran's low back pain is not related to service and was not aggravated by the vibration of driving military trucks.  The examiner provided the following rationale for his opinion: the Veteran's 32 years of pipeline construction far, far outweighs his being a light vehicle driver for his 4 years of active service; records do not show a continued chronic nature that caused the Veteran to seek recurrent medical treatment; and at a January 2012 medical conference, orthopedic and neurosurgeons maintained that for an injury to any articulated joint to cause a future medical problem, it must have been severe enough to cause immediate disability and require immediate treatment or the injury be of a continued chronic nature to have caused the seeking of recurrent medical treatment.

The Veteran contends in his November 2011 notice of disagreement that he should be granted service connection because his STRs show complaints of back pain, the continuous jarring and vibrations from the military trucks were the cause of the back pain, and that the VA examiner's opinion relating the back pain to civilian service is mere speculation.  However, the Veteran has not shown that he has specialized training sufficient to render a competent opinion on the matter, as such matter requires medical expertise due to its complex nature.  Accordingly, his opinion as to the etiology of his back pain is not competent evidence in this particular case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Furthermore, the post-service evidence of record does not show that the Veteran has a diagnosis of any low back condition apart from his subjective complaints of pain.  To the extent any spine problem has been clinically identified, it has been for the cervical spine, which is not contemplated by the Veteran's claim.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current disability element of a service connection claim is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of the claim).  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Here, the evidence of record regarding the Veteran's low back condition primarily indicates pain, and thus, does not constitute a disability for which service connection may be granted. 

The competent medical evidence does not relate the Veteran's current back pain to service.  Also, the evidence does not show continuity of symptomatology from the time of service to the present, as well as any back disability beyond pain.  Thus, service connection for a back disability must be denied.

In reaching the above conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable to the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a back disability is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


